IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BENJAMIN WASHINGTON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-58

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 6, 2015.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Nancy A. Daniels, Public Defender, and Pamela D. Presnell, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.       See Gideon v. State, 145 So. 3d 892 (Fla. 1st DCA

2014); Williams v. State, 143 So. 3d 423 (Fla. 1st DCA 2014).


THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.